Exhibit 10.1

PARAMOUNT GOLD NEVADA CORP.

2016 STOCK INCENTIVE AND EQUITY COMPENSATION PLAN

 

As amended on December 12, 2018

ARTICLE I

PURPOSE

 

The purpose of this Paramount Gold Nevada Corp. 2016 Stock Incentive and
Compensation Plan (the “Plan”) is to enhance the profitability and value of
Paramount Gold Nevada Corp.  (the “Company”) for the benefit of its stockholders
by enabling the Company (i) to offer employees and consultants of the Company
and its Affiliates stock based incentives and other equity interests in the
Company, thereby creating a means to raise the level of stock ownership by
employees and consultants in order to attract, retain and reward such employees
and consultants and strengthen the mutuality of interests between employees or
consultants and the Company’s stockholders and (ii) to offer equity based awards
to non-employee directors thereby attracting, retaining and rewarding such
non-employee directors and strengthening the mutuality of interests between
non-employee directors and the Company’s stockholders.

ARTICLE II

DEFINITIONS

 

For purposes of this Plan, the following terms shall have the following
meanings:

2.1“Affiliate” shall mean, other than the Company, each of the following:  (i)
any Subsidiary; (ii) any Parent; (iii) any corporation, trade or business
(including, without limitation, a partnership or limited liability company)
which is directly or indirectly controlled fifty percent (50%) or more (whether
by ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company; and (iv) any other entity, approved by the Committee
as an “Affiliate” under the Plan, in which the Company has a material equity
interest.

2.2“Award” shall mean any award under this Plan of any Stock Option, Stock
Appreciation Right or Restricted Stock.  All Awards shall be confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.

2.3“Black-out Period” means any black-out period imposed by the Company that
restricts the purchase and sale of the Company’s securities by designated
persons for a period of time; for greater certainty a “Black-out Period”
includes any quarterly or special black-out period imposed by the Company but
excludes any cease trade order imposed against the Company or an Insider.

2.4“Board” shall mean the Board of Directors of the Company.

2.5“Cause” shall mean, with respect to a Participant’s Termination of Employment
or Termination of Consultancy, unless otherwise determined by the Committee at
grant, or, if no rights of the Participant are reduced, thereafter:  (i) in the
case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award (or

 

--------------------------------------------------------------------------------

Exhibit 10.1

where there is such an agreement but it does not define “cause” (or words of
like import)), termination due to a Participant’s dishonesty, fraud,
insubordination, willful misconduct, refusal to perform services (for any reason
other than illness or incapacity) or materially unsatisfactory performance of
his or her duties for the Company as determined by the Committee in its sole
discretion; or (ii) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award that defines “cause” (or words of like import), as defined under
such agreement; provided, however, that with regard to any agreement that
conditions “cause” on occurrence of a change in control, such definition of
“cause” shall not apply until a change in control actually takes place and then
only with regard to a termination thereafter.  With respect to a Participant’s
Termination of Directorship, Cause shall mean an act or failure to act that
constitutes “cause” for removal of a director under applicable state corporate
law.

2.6“Change in Control” shall have the meaning set forth in Article X.

2.7“Code” shall mean the Internal Revenue Code as amended.  Any reference to any
section of the Code shall also be a reference to any successor provision and any
Treasury regulation thereunder.

2.8“Committee” shall mean a committee of the Board that may be appointed from
time to time by the Board.  To the extent determined appropriate by the Board,
or to the extent required under Rule 16b-3, such committee shall consist of not
less than two  non-employee directors, each of whom shall be a non-employee
director as defined in Rule 16b-3.  To the extent that no Committee exists which
has the authority to administer the Plan, the functions of the Committee shall
be exercised by the Board.  If for any reason the appointed Committee does not
meet the requirements of Rule 16b-3, such noncompliance with the requirements of
Rule 16b-3 shall not affect the validity of the awards, grants, interpretations
or other actions of the Committee.  Notwithstanding the foregoing, with respect
to the application of the Plan to non-employee directors, Committee shall mean
the Board.

2.9“Common Stock” shall mean the Company’s common stock, $0.001 par value per
share, of the Company.

2.10“Company” shall mean Paramount Gold Nevada Corp., a Nevada corporation.

2.11“Consultant” shall mean any advisor or consultant to the Company or an
Affiliate who is eligible pursuant to Article V to be granted Awards under this
Plan.

2.12“Disability” shall mean total and permanent disability, as defined in
Section 22(e)(3) of the Code.

2.13“Eligible Employees” shall mean the employees, non-employee directors or
Consultants of the Company and its Affiliates who are eligible pursuant to
Article V to be granted Awards under this Plan.  Notwithstanding the foregoing,
with respect to the grant of Incentive Stock Options, Eligible Employees shall
mean the employees of the Company, its Subsidiaries and

 

--------------------------------------------------------------------------------

Exhibit 10.1

their Parents who are eligible pursuant to Article V to be granted Incentive
Stock Options under the Plan and shall not mean non-employee directors or
Consultants.

2.14“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.15“Fair Market Value” for purposes of this Plan, shall be determined in good
faith by the Committee in accordance with the provisions of  Treasury Regulation
1.409A-1(b)(5)(iv)(A) and shall mean, as of any given date:  (i) if the Common
Stock is listed on a national securities exchange, foreign stock exchange or
quoted on the Nasdaq National Market or Nasdaq SmallCap Market, the closing
price of the Common Stock on the trading market for the Common Stock, as
selected by the Committee, on the trading date preceding the given date, as
reported by the exchange or Nasdaq, as the case may be, (ii) if the Common Stock
is not listed on a national securities exchange, foreign stock exchange or
quoted on the Nasdaq National Market or Nasdaq SmallCap Market, but is traded in
the over-the-counter market, the closing bid price for the Common Stock on such
date, as reported by the OTC Bulletin Board or the National Quotation Bureau,
Incorporated or similar publisher of such quotations; and (iii) if the fair
market value of the Common Stock cannot be determined pursuant to clause (i) or
(ii) above, such price as the Committee shall determine, in good faith, taking
into account such facts and circumstances deemed to be material by the Committee
to the value of the Common Stock.  For purposes of the grant of any Award, the
applicable date shall be the date on which the Award is granted or, in the case
of a Stock Appreciation Right, the date a notice of exercise is received by the
Committee or, if the sale of Common Stock shall not have been reported or quoted
on such date, the first day prior thereto on which the sale of Common Stock was
reported or quoted.  If the Fair Market Value is determined by a closing price
on a foreign stock exchange that reports in a currency other than US dollars,
the Fair Market Value shall be converted into US dollars at the most recently
published applicable noon exchange rate of the Federal Reserve Bank of New York
at the time of the conversion.

2.16“Good Reason” with respect to a Participant’s Termination of Employment or
Termination of Consultancy shall mean (i) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “Good Reason” (or words of like import)), or
where “Good Reason” is not otherwise determined by the Committee at grant, or,
if no rights of the Participant are reduced, thereafter, a voluntary termination
due to “good reason,” as the Committee, in its sole discretion, decides to treat
as a Good Reason termination, or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines “good reason” (or words of like
import), as defined under such agreement; provided, however, that with regard to
any agreement that conditions “good reason” on occurrence of a change in
control, such definition of “good reason” shall not apply until a change in
control actually takes place and then only with regard to a termination
thereafter.

 

--------------------------------------------------------------------------------

Exhibit 10.1

2.17“Incentive Stock Option” shall mean any Stock Option awarded under this Plan
intended to be and designated as an “Incentive Stock Option” within the meaning
of Section 422 of the Code.

2.18“Insider” means an individual who is, on the relevant date, an officer,
director or more than ten percent (10%) beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

2.19“Limited Stock Appreciation Right” shall mean an Award of a limited Tandem
Stock Appreciation Right or a Non-Tandem Stock Appreciation Right made pursuant
to Section 8.5 of this Plan.

2.20“Non-Qualified Stock Option” shall mean any Stock Option awarded under this
Plan that is not an Incentive Stock Option.

2.21“Non-Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right
entitling a Participant to receive an amount in cash or Common Stock (as
determined by the Committee in its sole discretion) equal to the excess of:  (i)
the Fair Market Value of a share of Common Stock as of the date such right is
exercised, over (ii) the aggregate exercise price of such right.

2.22“Parent” shall mean any parent corporation of the Company within the meaning
of Section 424(e) of the Code.

2.23“Participant” shall mean the following persons to whom an Award has been
made pursuant to this Plan:  Eligible Employees of, and Consultants to, the
Company and its Affiliates and non-employee directors of the Company.

2.24“Restricted Stock” shall mean an award of shares of Common Stock, which may
be registered securities, under the Plan that is subject to restrictions under
Article VII.

2.25“Restriction Period” shall have the meaning set forth in Subsection 7.3(a)
with respect to Restricted Stock for Eligible Employees.

2.26“Retirement” with respect to a Participant’s Termination of Employment or
Termination of Consultancy, shall mean a Termination of Employment or
Termination of Consultancy without Cause from the Company by a Participant who
has attained (i) at least age eighty (80).  With respect to a Participant’s
Termination of Directorship, Retirement shall mean the failure to stand for
reelection or the failure to be reelected after a Participant has attained age
eighty (80).

2.27“Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provisions.

2.28 “Specified Employee” shall mean, with respect to the Company or any of its
Subsidiaries, and determined as of the date of an individual’s separation from
service from the Company (1) any officer during the prior twelve (12) month
period with annual compensation in excess of $170,000 (as adjusted from time to
time under the Code), (2) a 5-percent owner of the

 

--------------------------------------------------------------------------------

Exhibit 10.1

Company’s outstanding equity stock during the prior twelve (12) month period or
(3) a 1-percent owner of the Company’s outstanding equity stock during the prior
(12) month period with annual compensation in excess of $150,000, provided that
the Company or any of its Subsidiaries is publicly-traded within the meaning of
Code Section 409A on the date of determination.

2.29“Stock Appreciation Right” shall mean the right pursuant to an Award granted
under Article VIII.  A Tandem Stock Appreciation Right shall mean the right to
surrender to the Company all (or a portion) of a Stock Option in exchange for an
amount in cash or stock equal to the excess of (i) the Fair Market Value, on the
date such Stock Option (or such portion thereof) is surrendered, of the Common
Stock covered by such Stock Option (or such portion thereof), over (ii) the
aggregate exercise price of such Stock Option (or such portion thereof).  A
Non-Tandem Stock Appreciation Right shall mean the right to receive an amount in
cash or stock equal to the excess of (x) the Fair Market Value of a share of
Common Stock on the date such right is exercised, over (y) the aggregate
exercise price of such right, other than on surrender of a Stock Option.

2.30“Stock Option” or “Option” shall mean any Option to purchase shares of
Common Stock granted to Eligible Employees or Consultants pursuant to Article
VI.

2.31“Subsidiary” shall mean any corporation that is defined as a subsidiary
corporation in Section 424(f) of the Code.

2.32“Ten Percent Stockholder” shall mean a person owning Common Stock of the
Company possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company, its Subsidiaries and/or its
Parents in the manner provided under Section 422 of the Code.

2.33“Termination of Consultancy” shall mean, with respect to an individual, that
the individual is no longer acting as a Consultant to the Company or an
Affiliate.  In the event an entity shall cease to be an Affiliate, there shall
be deemed a Termination of Consultancy of any individual who is not otherwise a
Consultant of the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee
upon the termination of his consultancy, the Committee, in its sole and absolute
discretion, may determine that no Termination of Consultancy shall be deemed to
occur until such time as such Consultant is no longer a Consultant or an
Eligible Employee.

2.34“Termination of Directorship” shall mean, with respect to a non-employee
director, that the non-employee director has ceased to be a director of the
Company.

2.35“Termination of Employment,” except as provided in the next sentence, shall
mean (i) a termination of service (for reasons other than a military or personal
leave of absence granted by the Company) of a Participant from the Company and
its Affiliates; or (ii) when an entity which is employing a Participant ceases
to be an Affiliate, unless the Participant thereupon becomes employed by the
Company or another Affiliate.  In the event that an Eligible Employee becomes a
Consultant upon the termination of his employment, the Committee, in its sole
and absolute discretion, may determine that no Termination of Employment shall
be deemed to occur until such time as such Eligible Employee is no longer an
Eligible Employee or a Consultant.  The Committee may otherwise define
Termination of Employment in the Option grant or, if no rights of the

 

--------------------------------------------------------------------------------

Exhibit 10.1

Participant are reduced, may otherwise define Termination of Employment
thereafter, including, but not limited to, defining Termination of Employment
with regard to entities controlling, under common control with or controlled by
the Company rather than just the Company and its Affiliates and/or entities that
provide substantial services to the Company or its Affiliates to which the
Participant has transferred directly from the Company or its Affiliates at the
request of the Company.

2.36“Transfer” or “Transferred” shall mean anticipate, alienate, attach, sell,
assign, pledge, encumber, charge or otherwise transfer.

ARTICLE III

ADMINISTRATION

 

3.1THE COMMITTEE.  The Plan shall be administered and interpreted by the
Committee or if no Committee, by the Board of Directors.

3.2AWARDS.  The Committee shall have full authority to:

(a)to select the Eligible Employees and Consultants to whom Stock Options, Stock
Appreciation Rights or Restricted Stock may from time to time be granted
hereunder;

(b)to determine whether and to what extent Stock Options, Stock Appreciation
Rights, Restricted Stock or any combination thereof are to be granted hereunder
to one or more Eligible Employees or Consultants;

(c)to determine, in accordance with the terms of this Plan, the number of shares
of Common Stock to be covered by each Award to an Eligible Employee or
Consultant granted hereunder;

(d)to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder to an Eligible Employee or Consultant
(including, but not limited to, the exercise or purchase price (if any), any
restriction or limitation, any vesting schedule or acceleration thereof, or any
forfeiture restrictions or waiver thereof, regarding any Stock Option or other
Award, and the shares of Common Stock relating thereto, based on such factors,
if any, as the Committee shall determine, in its sole discretion);

(e)to modify, extend or renew a Stock Option, subject to Article XI hereof,
provided, however, that if a Stock Option is modified, extended or renewed and
thereby deemed to be the issuance of a new Stock Option under the Code or the
applicable accounting rules, the exercise price of such Stock Option may
continue to be the original exercise price even if less than the Fair Market
Value of the Common Stock at the time of such modification, extension or
renewal;

(f)to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option, whether a Stock Appreciation Right is a Tandem Stock
Appreciation Right or Non-Tandem Stock Appreciation Right;

 

--------------------------------------------------------------------------------

Exhibit 10.1

(g)to determine whether to require an Eligible Employee or Consultant, as a
condition of the granting of any Award, to not sell or otherwise dispose of
shares acquired pursuant to the exercise of an Option or as an Award for a
period of time as determined by the Committee, in its sole discretion, following
the date of the acquisition of such Option or Award; and

(h)to grant Awards under the Plan as a conversion from, and replacement of,
comparable stock options, stock appreciation rights or restricted stock held by
employees of another entity who become Eligible Employees of, or Consultants to,
the Company or an Affiliate as the result of a merger or consolidation of the
employing entity with the Company or an Affiliate, or as the result of the
acquisition by the Company of property or stock of the employing
corporation.  The Company may direct that replacement Awards be granted on such
terms and conditions as the Committee considers appropriate in the
circumstances, including, without limitation that Non-Qualified Stock Options
shall be granted in lieu of Incentive Stock Options.

3.3GUIDELINES.  Subject to the terms and conditions of the Plan, the Committee
shall have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing this Plan and perform all acts, including the
delegation of its administrative responsibilities, as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of this
Plan and any Award issued under this Plan (and any agreements relating thereto);
and to otherwise supervise the administration of this Plan.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in this
Plan or in any agreement relating thereto in the manner and to the extent it
shall deem necessary to carry this Plan into effect, but only to the extent any
such action would be permitted under the applicable provisions of Rule 16b-3 (if
any).  The Committee may adopt special guidelines and provisions for persons who
are residing in, or subject to the taxes of countries other than the United
States to comply with applicable tax and securities laws.  If or to the extent
applicable, this Plan is intended to comply with the applicable requirements of
Rule 16b-3 and shall be limited, construed and interpreted in a manner so as to
comply therewith.

3.4DECISIONS FINAL.  Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board, or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.  The Committee shall not be bound to any standards of uniformity or
similarity of action, interpretation or conduct in the discharge of its duties
hereunder, regardless of the apparent similarity of the matters coming before
it.

3.5RELIANCE ON COUNSEL.  The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.

 

--------------------------------------------------------------------------------

Exhibit 10.1

3.6PROCEDURES.  If the Committee is appointed, the Board may designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the bylaws of the Company, at such times and places as it shall deem
advisable.  A majority of the Committee members shall constitute a quorum.  All
determinations of the Committee shall be made by a majority of its members.  Any
decision or determination reduced to writing and signed by all Committee members
in accordance with the bylaws of the Company shall be fully effective as if it
had been made by a vote at a meeting duly called and held.  The Committee shall
keep minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.

3.7DESIGNATION OF CONSULTANTS--LIABILITY.

(a)The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and may grant
authority to employees to execute agreements or other documents on behalf of the
Committee.

(b)The Committee may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent.  Expenses incurred by the Committee or Board in
the engagement of any such counsel, consultant or agent shall be paid by the
Company.  The Committee, its members and any person designated pursuant to
paragraph (a) above shall not be liable for any action or determination made in
good faith with respect to the Plan.

To the maximum extent permitted by applicable law, no officer of the Company or
member or former member of the Committee or of the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.  To the maximum extent permitted by applicable law and the
Certificate of Incorporation and bylaws of the Company and to the extent not
covered by insurance, each employee of the Company and member or former member
of the Committee or of the Board shall be indemnified and held harmless by the
Company against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Company) or liability (including any sum paid in
settlement of a claim with the approval of the Company), and advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with the
Plan, except to the extent arising out of such officer’s, member’s or former
member’s own fraud or bad faith.  Such indemnification shall be in addition to
any rights of indemnification the employees, officers, directors or members or
former officers, directors or members may have under applicable law or under the
Certificate of Incorporation or bylaws of the Company or
Affiliate.  Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under this Plan.

ARTICLE IV

SHARE AND OTHER LIMITATIONS

4.1SHARES.

 

--------------------------------------------------------------------------------

Exhibit 10.1

(a)GENERAL LIMITATION.  The aggregate number of shares of Common Stock which may
be issued or used for reference purposes under this Plan or with respect to
which other Awards may be granted shall not exceed 891,177 shares (subject to
any increase or decrease pursuant to Section 4.2) which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company.

Subject to adjustment as provided in Section 4.2, in no event shall more than an
aggregate of 891,177 shares of Common Stock be issued pursuant to the exercise
of Incentive Stock Options granted under the Plan, including shares issued
pursuant to the exercise of Incentive Stock Options that are the subject of
disqualifying dispositions within the meaning of Sections 421, 422 and 423 of
the Code.

If any Option or Stock Appreciation Right granted under this Plan expires,
terminates or is canceled for any reason without having been exercised in full
or, with respect to Options, the Company repurchases any Option pursuant to
Section 6.3(f), the number of shares of Common Stock underlying the repurchased
Option, and/or the number of shares of Common Stock underlying any unexercised
Stock Appreciation Right or Option shall again be available for the purposes of
Awards under the Plan.  If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under this Plan.  In determining the number of shares of Common Stock
available for Awards other than Awards of Incentive Stock Options, if Common
Stock has been delivered or exchanged by a Participant as full or partial
payment to the Company for the exercise price or for withholding taxes, in
connection with the exercise of a Stock Option or the number shares of Common
Stock otherwise deliverable has been reduced for full or partial payment for the
exercise price or for withholding taxes, the number of shares of Common Stock
delivered, exchanged or reduced shall again be available for purposes of Awards
under this Plan.

In the event Awards are granted to employees or Consultants pursuant to Section
3.2(h), the aggregate number of shares of Common Stock available under the Plan
for Awards other than Incentive Stock Options shall be increased by the number
of shares of Common Stock which may be issued or used for reference with respect
to those Awards granted pursuant to Section 3.2(h).  The maximum number of
shares of Common Stock which may be issued under this Plan with respect to
Incentive Stock Options shall not be increased (subject to any increase or
decrease pursuant to Section 4.2).

Notwithstanding anything else contained herein to the contrary, the Committee
shall be prohibited from granting any Award if the aggregate number of shares of
Common Stock (i) issued to Insiders of the Company within any one year period,
or (ii) issuable to Insiders at any time, under this Plan and any other security
based compensation arrangement of the Company, could exceed 10% of the Company’s
shares of Common Stock issued and outstanding, on a non-diluted basis, at the
time of the grant of the Award.

 

--------------------------------------------------------------------------------

Exhibit 10.1

4.2CHANGES.

(a)The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company or its Affiliates, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting Common Stock, the
dissolution or liquidation of the Company or its Affiliates, any sale or
transfer of all or part of its assets or business or any other corporate act or
proceeding.

(b)In the event of any such change in the capital structure or business of the
Company by reason of any stock dividend or distribution, stock split or reverse
stock split, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares, distribution with respect to its outstanding
Common Stock or capital stock other than Common Stock, sale or transfer of all
or part of its assets or business, reclassification of its capital stock, or any
similar change affecting the Company’s capital structure or business and the
Committee determines an adjustment is appropriate under the Plan, then the
aggregate number and kind of shares which thereafter may be issued under this
Plan, the number and kind of shares or other property (including cash) to be
issued upon exercise of an outstanding Option or other Awards granted under this
Plan and the purchase price thereof shall be appropriately adjusted consistent
with such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under this Plan or as otherwise necessary to reflect the change,
and any such adjustment determined by the Committee shall be binding and
conclusive on the Company and all Participants and employees and their
respective heirs, executors, administrators, successors and assigns.

(c)Fractional shares of Common Stock resulting from any adjustment in Options or
Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half (1/2) and rounding-up for fractions equal to or greater than one-half
(1/2).  No cash settlements shall be made with respect to fractional shares
eliminated by rounding.  Notice of any adjustment shall be given by the
Committee to each Participant whose Option or Award has been adjusted and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes of the Plan.

(d)In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all of the Company’s assets
(all of the foregoing being referred to as “Acquisition Events”), then the
Committee may, in its sole discretion, terminate all outstanding Options and
Stock Appreciation Rights of Eligible Employees and Consultants, effective as of
the date of the Acquisition Event, by delivering notice of

 

--------------------------------------------------------------------------------

Exhibit 10.1

termination to each such Participant at least twenty (20) days prior to the date
of consummation of the Acquisition Event; provided, that during the period from
the date on which such notice of termination is delivered to the consummation of
the Acquisition Event, each such Participant shall have the right to exercise in
full all of his or her Options and Stock Appreciation Rights that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Option or Award Agreements) but contingent on occurrence of the
Acquisition Event, and, provided that, if the Acquisition Event does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise shall be null and void.

(e)If an Acquisition Event occurs, to the extent the Committee does not
terminate the outstanding Options and Stock Appreciation Rights pursuant to this
Section 4.2(d), then the provisions of Section 4.2(b) shall apply.




 

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE V

ELIGIBILITY

 

5.1All employees, non-employee directors, and Consultants to the Company and its
Affiliates are eligible to be granted Non-Qualified Stock Options, Stock
Appreciation Rights and Restricted Stock, subject to any filing requirements,
under this Plan.  All employees of the Company, its Subsidiaries and its Parents
are also eligible to be granted Incentive Stock Options under the
Plan.  Eligibility under this Plan shall be determined by the Committee.

ARTICLE VI

STOCK OPTION GRANTS

 

6.1OPTIONS.  Each Stock Option granted hereunder shall be one of two types:  (i)
an Incentive Stock Option intended to satisfy the requirements of Section 422 of
the Code or (ii) a Non-Qualified Stock Option.

6.2GRANTS.  The Committee shall have the authority to grant to any Eligible
Employee, who is not a non-employee director or Consultant, one or more
Incentive Stock Options, Non-Qualified Stock Options, or both types of Stock
Options (in each case with or without Stock Appreciation Rights).  The Committee
shall have the authority to grant to any non-employee director or Consultant one
or more Non-Qualified Stock Options (with or without Stock Appreciation
Rights).  To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify, shall constitute a separate Non-Qualified Stock
Option.  Notwithstanding any other provision of this Plan to the contrary or any
provision in an agreement evidencing the grant of a Stock Option to the
contrary, any Stock Option granted to an Eligible Employee of an Affiliate
(other than an Affiliate which is a Parent or a Subsidiary) or to any Consultant
shall be a Non-Qualified Stock Option.

6.3TERMS OF OPTIONS.  Options granted under this Plan shall be subject to the
following terms and conditions, shall be subject to Section 3.2 hereof and the
other provisions of this Plan, and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:

(a)OPTION PRICE.  The option price per share of Common Stock purchasable under
either an Incentive Stock Option or Non-Qualified Stock Option shall be
determined by the Committee at the time of grant but shall not be less than 100%
of the Fair Market Value of one share of Common Stock at the time of grant,
provided that the exercise price of an Incentive Stock Option granted to an
Eligible Employee who is a Ten Percent Shareholder  and who is not a
non-employee director or Consultant shall not be less than 110% of the Fair
Market Value of one share of Common Stock at the time of grant.  Notwithstanding
the foregoing, if an Option is modified, extended or renewed and, thereby,
deemed to be the issuance of a new Option under the Code, the exercise price of
an Option may continue to be the original exercise price even if less than the
Fair Market Value, or 110% of the Fair Market Value as the case may be, of the
Common Stock at the time of such modification, extension or renewal.

 

--------------------------------------------------------------------------------

Exhibit 10.1

(b)OPTION TERM.  The term of each Stock Option shall be fixed by the Committee,
provided that no Stock Option shall be exercisable more than five (5) years
after the date the Option is granted, and provided further that no Incentive
Stock Option granted to a Ten Percent Shareholder shall be exercisable more than
five (5) years after the date the Option is granted.  If any Stock Options are
set to expire during any Black-out Period which would prohibit the option holder
from exercising the Stock Option during that Black-out Period, then in that
event the option term shall be extended for an additional ten (10) business days
beyond the end of any Black-out Period to permit the option holder to exercise
the Stock Option (the “Black-out Expiration Term”).  The Black-out Expiration
Term is fixed and shall not be subject to the discretion of the Board of
Directors or the Committee.

(c)EXERCISABILITY.  Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
grant.  If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including, without limitation, that the
Committee may waive the installment exercise provisions or accelerate the time
at which Options may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.

(d)METHOD OF EXERCISE.  Subject to whatever installment exercise and waiting
period provisions apply under subsection (c) above, Stock Options may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Company specifying the number of shares of
Common Stock to be purchased.  At or after grant, payment in full or in part may
be made at the election of the optionee as follows:  (i) in cash or by check,
bank draft or money order payable to the order of the Company; (ii) if the
Common Stock is traded on a national securities exchange, the Nasdaq Stock
Market, Inc. or quoted on a national quotation system sponsored by the National
Association of Securities Dealers, through a “cashless exercise” procedure
whereby the Participant delivers irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the purchase price, (iii) in the form
of Common Stock owned by the Participant (and for which the Participant has good
title free and clear of any liens and encumbrances) or (iv) in the form of
Restricted Stock; provided, however, that in each case, such payment is
equivalent to on the Fair Market Value of the Common Stock on the payment date
as determined by the Committee (without regard to any forfeiture restrictions
applicable to such Restricted Stock).  No shares of Common Stock shall be issued
until full payment, (and if payment is by installments all payments have been
received), as provided herein, therefor has been made or provided for.  If
payment in full or in part has been made in the form of Restricted Stock, an
equivalent number of shares of Common Stock issued on exercise of the Option
shall be subject to the same restrictions and conditions, during the remainder
of the Restriction Period, applicable to the Restricted Stock surrendered
therefor.

 

--------------------------------------------------------------------------------

Exhibit 10.1

(e)INCENTIVE STOCK OPTION LIMITATIONS.  To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company or any Subsidiary or Parent exceeds $100,000,
such Options shall be treated as Options which are not Incentive Stock
Options.  

Should the foregoing provision not be necessary in order for the Stock Options
to qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company.

(f)BUY OUT AND SETTLEMENT PROVISIONS.  The Committee may at any time on behalf
of the Company offer to buy out an Option previously granted, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time that such offer is made.

(g)FORM, MODIFICATION, EXTENSION AND RENEWAL OF OPTIONS.  Subject to the terms
and conditions and within the limitations of the Plan, an Option shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may modify, extend or renew outstanding Options granted under
the Plan (provided that the rights of a Participant are not reduced without his
consent), or accept the surrender of outstanding Options (up to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
therefor (to the extent not theretofore exercised.

(h)DEFERRED DELIVERY OF COMMON SHARES.  The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee.

6.4TERMINATION OF EMPLOYMENT.  The following rules apply with regard to Options
upon the Termination of Employment or Termination of Consultancy of a
Participant:

(a)TERMINATION BY REASON OF DEATH.  If a Participant’s Termination of Employment
or Termination of Consultancy is by reason of death, any Stock Option held by
such Participant, unless otherwise determined by the Committee at grant or, if
no rights of the Participant’s estate are reduced, thereafter, may be exercised,
to the extent exercisable at the Participant’s death, by the legal
representative of the estate, at any time within a period of one (1) year from
the date of such death, but in no event beyond the expiration of the stated term
of such Stock Option.

(b)TERMINATION BY REASON OF DISABILITY.  If a Participant’s Termination of
Employment or Termination of Consultancy is by reason of Disability, any Stock
Option held by such Participant, unless otherwise determined by the Committee at
grant or, if no rights of the Participant are reduced, thereafter, may be
exercised, to the extent exercisable at the Participant’s termination, by the
Participant (or

 

--------------------------------------------------------------------------------

Exhibit 10.1

the legal representative of the Participant’s estate if the Participant dies
after termination) at any time within a period of one (1) year from the date of
such termination, but in no event beyond the expiration of the stated term of
such Stock Option.

(c)TERMINATION BY REASON OF RETIREMENT.  If a Participant’s Termination of
Employment or Termination of Consultancy is by reason of Retirement, any
Non-Qualified  Stock Option held by such Participant, unless otherwise
determined by the Committee at grant, or, if no rights of the Participant are
reduced, thereafter, shall be fully vested and may thereafter be exercised by
the Participant at any time within a period of one (1) year from the date of
such termination, but in no event beyond the expiration of the stated term of
such Non-Qualified Stock Option; provided, however, that, if the Participant
dies within such exercise period, any unexercised Non-Qualified Stock Option
held by such Participant shall thereafter be exercisable, to the extent to which
it was exercisable at the time of death, for a period of one (1) year (or such
other period as the Committee may specify at grant or, if no rights of the
Participant’s estate are reduced, thereafter) from the date of such death, but
in no event beyond the expiration of the stated term of such Non-Qualified Stock
Option.  Any Incentive Stock Option may be exercised as provided in Section
6.4(f) below.

(d)INVOLUNTARY TERMINATION WITHOUT CAUSE OR TERMINATION FOR GOOD REASON.  If a
Participant’s Termination of Employment or Termination of Consultancy is by
involuntary termination without Cause or for Good Reason, any Stock Option held
by such Participant, unless otherwise determined by the Committee at grant or,
if no rights of the Participant are reduced, thereafter, may be exercised, to
the extent exercisable at termination, by the Participant at any time within a
period of ninety (90) days from the date of such termination, but in no event
beyond the expiration of the stated term of such Stock Option.

(e)TERMINATION WITHOUT GOOD REASON.  If a Participant’s Termination of
Employment or Termination of Consultancy is voluntary but without Good Reason
and occurs prior to, or more than ninety (90) days after, the occurrence of an
event which would be grounds for Termination of Employment or Termination of
Consultancy by the Company for Cause (without regard to any notice or cure
period requirements), any Stock Option held by such Participant, unless
otherwise determined by the Committee at grant or, if no rights of the
Participant are reduced, thereafter, may be exercised, to the extent exercisable
at termination, by the Participant at any time within a period of thirty (30)
days from the date of such termination, but in no event beyond the expiration of
the stated term of such Stock Option.

(f)OTHER TERMINATION.  Unless otherwise determined by the Committee at grant or,
if no rights of the Participant are reduced, thereafter, if a Participant’s
Termination of Employment or Termination of Consultancy is for any reason other
than death, Disability, Retirement, Good Reason, involuntary termination without
Cause or voluntary termination as provided in subsection (e) above or due to
Retirement in the case of Incentive Stock Options, any Stock Option held by such

 

--------------------------------------------------------------------------------

Exhibit 10.1

Participant shall thereupon terminate and expire as of the date of termination,
provided that (unless the Committee determines a different period upon grant or,
if no rights of the Participant are reduced, thereafter) in the event the
termination is for Cause or is a voluntary termination without Good Reason
within ninety (90) days after occurrence of an event which would be grounds for
Termination of Employment or Termination of Consultancy by the Company for Cause
(without regard to any notice or cure period requirement), any Stock Option held
by the Participant at the time of occurrence of the event which would be grounds
for Termination of Employment or Termination of Consultancy by the Company for
Cause shall be deemed to have terminated and expired upon occurrence of the
event which would be grounds for Termination of Employment or Termination of
Consultancy by the Company for Cause.

ARTICLE VII

STOCK AWARDS

 

7.1STOCK AWARDS.  Shares of Restricted Stock may be issued to Eligible Employees
or Consultants either alone or in addition to other Awards granted under the
Plan.  The Committee shall determine the eligible persons to whom, and the time
or times at which, grants of Restricted Stock will be made, the number of shares
to be awarded, the price (if any) to be paid by the recipient (subject to
Section 7.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.

7.2AWARDS AND CERTIFICATES.  The prospective Participant selected to receive an
Award of Restricted Stock shall not have any rights with respect to such Award,
unless and until such Participant has delivered a fully executed copy of the
applicable agreement evidencing the Award (the “Stock Award Agreement”) to the
Company and has otherwise complied with the applicable terms and conditions of
such Award.  Further, such Award shall be subject to the following conditions:

(a)PURCHASE PRICE.  The purchase price of Restricted Stock shall be fixed by the
Committee.

(b)ACCEPTANCE.  Awards of Restricted Stock must be accepted within a period of
sixty (60) days (or such shorter period as the Committee may specify at grant)
after the Award date, by executing a Stock Award Agreement and by paying
whatever price (if any) the Committee has designated thereunder.

(c)LEGEND.  If the Company should issue to a Plan Participant restricted shares
of common stock, the Company may place an appropriate restrictive legend on the
Shares so issued.

(d)CUSTODY.  The Committee may require that any stock certificates evidencing
restricted shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a duly signed stock power, endorsed
in blank, relating to the Common Stock covered by such Award.

 

--------------------------------------------------------------------------------

Exhibit 10.1

7.3RESTRICTIONS AND CONDITIONS ON RESTRICTED STOCK AWARDS.  The shares of
Restricted Stock awarded pursuant to this Plan shall be subject to Article IX
and the following restrictions and conditions:

(a)RESTRICTION PERIOD; VESTING AND ACCELERATION OF VESTING.  The Participant
shall not be permitted to Transfer shares of Restricted Stock awarded under this
Plan during a period set by the Committee (the “Restriction Period”) commencing
with the date of such Award, as set forth in the Stock Award Agreement and such
agreement shall set forth a vesting schedule and any events which would
accelerate vesting of the shares of Restricted Stock.  Within these limits,
based on service, or other criteria determined by the Committee, the Committee
may provide for the lapse of such restrictions in installments in whole or in
part, or may accelerate the vesting of all or any part of any Award of
Restricted Stock.

(b)RIGHTS AS STOCKHOLDER.  Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares.  Notwithstanding the
foregoing, the payment of dividends shall be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period, unless the Committee,
in its sole discretion, specifies otherwise at the time of the Award.

(c)LAPSE OF RESTRICTIONS.  If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
certificates for such shares shall be delivered to the Participant.  All legends
shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law.

(d)TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY FOR RESTRICTED
STOCK.  Subject to the applicable provisions of the Stock Award Agreement and
this Plan, upon a Participant’s Termination of Employment or Termination of
Consultancy for any reason during the relevant Restriction Period, all
Restricted Stock still subject to restriction will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

ARTICLE VIII

STOCK APPRECIATION RIGHTS

 

8.1TANDEM STOCK APPRECIATION RIGHTS.  Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under this Plan (“Tandem Stock Appreciation Rights”).  In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such

 

--------------------------------------------------------------------------------

Exhibit 10.1

Reference Stock Option.  In the case of an Incentive Stock Option, such rights
may be granted only at the time of the grant of such Reference Stock Option.

8.2TERMS AND CONDITIONS OF TANDEM STOCK APPRECIATION RIGHTS.  Tandem Stock
Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article IX and the following:

(a)TERM.  A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.

(b)EXERCISABILITY.  Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI and this Article VIII.

(c)METHOD OF EXERCISE.  A Tandem Stock Appreciation Right may be exercised by an
optionee by surrendering the applicable portion of the Reference Stock
Option.  Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section
8.2.  Stock Options which have been so surrendered, in whole or in part, shall
no longer be exercisable to the extent the related Tandem Stock Appreciation
Rights have been exercised.

(d)PAYMENT.  Upon the exercise of a Tandem Stock Appreciation Right a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the option price per share specified in the Reference Stock Option
multiplied by the number of shares in respect of which the Tandem Stock
Appreciation Right shall have been exercised, with the Committee having the
right to determine the form of payment.  If the Committee elects to pay such
amount to a Participant in Common Stock, such Common Stock shall be valued at
Fair Market Value on the day of exercise of the Tandem Stock Appreciation Right.

(e)DEEMED EXERCISE OF REFERENCE STOCK OPTION.  Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

 

--------------------------------------------------------------------------------

Exhibit 10.1

8.3NON-TANDEM STOCK APPRECIATION RIGHTS.  Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Options granted under this
Plan.

8.4TERMS AND CONDITIONS OF NON-TANDEM STOCK APPRECIATION RIGHTS.  Non-Tandem
Stock Appreciation Rights shall be subject to such terms and conditions, not
inconsistent with the provisions of this Plan, as shall be determined from time
to time by the Committee, including Article IX and the following:

(a)TERM.  The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not be greater than ten (10) years after the date the
right is granted.

(b)EXERCISABILITY.  Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant.  If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitation on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, that the Committee may waive the installment exercise
provisions or accelerate the time at which rights may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.

(c)METHOD OF EXERCISE.  Subject to whatever installment exercise and waiting
period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time during the
option term, by giving written notice of exercise to the Company specifying the
number of Non-Tandem Stock Appreciation Rights to be exercised.

(d)PAYMENT.  Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date the right is exercised over the Fair
Market Value of one (1) share of Common Stock on the date the right was awarded
to the Participant.  If the Committee elects to pay such amount to a Participant
in Common Stock, such Common Stock shall be valued at Fair Market Value as the
day of exercise of the Non-Tandem Stock Appreciation Right.

8.5LIMITED STOCK APPRECIATION RIGHTS.  The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation
Right.  Limited Stock Appreciation Rights may be exercised only upon a Change in
Control (to the extent provided in an Award agreement granting such Limited
Stock Appreciation Rights) or the occurrence of such other event as the
Committee may, in its sole discretion, designate at the time of grant or
thereafter.  Upon the exercise of Limited Stock Appreciation Rights, except as
otherwise provided in an

 

--------------------------------------------------------------------------------

Exhibit 10.1

Award agreement, the Participant shall receive in cash or Common Stock, as
determined by the Committee, an amount equal to the amount (1) set forth in
Section 8.2(d) with respect to Tandem Stock Appreciation Rights or (2) set forth
in Section 8.4(d) with respect to Non-Tandem Stock Appreciation Rights.

8.6TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY.  The following rules
apply with regard to Stock Appreciation Rights upon the Termination of
Employment or Termination of Consultancy of a Participant:

(a)TERMINATION BY DEATH.  If a Participant’s Termination of Employment or
Termination of Consultancy is by reason of death, any Stock Appreciation Right
held by such Participant, unless otherwise determined by the Committee at grant
or if no rights of the Participant’s estate are reduced, thereafter, may be
exercised, to the extent exercisable at the Participant’s death, by the legal
representative of the estate, at any time within a period of one (1) year from
the date of such death or until the expiration of the stated term of such Stock
Appreciation Right, whichever period is the shorter.

(b)TERMINATION BY REASON OF DISABILITY.  If a Participant’s Termination of
Employment or Termination of Consultancy is by reason of Disability, any Stock
Appreciation Right held by such participant, unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter,
may be exercised, to the extent exercisable at the Participant’s termination, by
the Participant (or the legal representative of the Participant’s estate if the
Participant dies after termination) at any time within a period of one (1) year
from the date of such termination or until the expiration of the stated term of
such Stock Appreciation Right, whichever period is the shorter.

(c)TERMINATION BY REASON OF RETIREMENT.  If a Participant’s Termination of
Employment or Termination of Consultancy is by reason of Retirement, any Stock
Appreciation Right held by such Participant, unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter,
shall be fully vested and may thereafter be exercised by the Participant at any
time within a period of one (1) year from the date of such termination or until
the expiration of the stated term of such right, whichever period is the
shorter; provided, however, that, if the Participant dies within such one (1)
year period, any unexercised Non-Tandem Stock Appreciation Right held by such
Participant shall thereafter be exercisable, to the extent to which it was
exercisable at the time of death, for a period of one (1) year (or such other
period as the Committee may specify at grant or if no rights of the Participant
are reduced, thereafter) from the date of such death or until the expiration of
the stated term of such right, whichever period is the shorter.

(d)INVOLUNTARY TERMINATION WITHOUT CAUSE OR TERMINATION FOR GOOD REASON.  If a
Participant’s Termination of Employment or Termination of Consultancy is by
involuntary termination without Cause or for Good Reason, any Stock Appreciation
Right held by such participant, unless otherwise

 

--------------------------------------------------------------------------------

Exhibit 10.1

determined by the Committee at grant or if no rights of the participant are
reduced, thereafter, may be exercised, to the extent exercisable at termination,
by the Participant at any time within a period of ninety (90) days from the date
of such termination or until the expiration of the stated term of such right,
whichever period is shorter.

(e)TERMINATION WITHOUT GOOD REASON.  If a Participant’s Termination of
Employment or Termination of Consultancy is voluntary but without Good Reason
and occurs prior to, or more than ninety (90) days after, the occurrence of an
event which would be grounds for Termination of Employment or Termination of
Consultancy by the Company for Cause (without regard to any notice or cure
period requirements), any Stock Appreciation Right held by such Participant,
unless greater or lesser exercise rights are provided by the Committee at the
time of grant or, if no rights of the participant are reduced, thereafter, may
be exercised, to the extent exercisable at termination, by the Participant at
any time within a period of thirty (30) days from the date of such termination,
but in no event beyond the expiration of the stated term of such Stock
Appreciation Right.

(f)OTHER TERMINATION.  Unless otherwise determined by the Committee at grant,
or, if no rights of the Participant are reduced thereafter, if a Participant’s
Termination of Employment or Termination of Consultancy is for any reason other
than death, Disability, Retirement, Good Reason, involuntary termination without
Cause or voluntary termination as provided in subsection (e) above, any Stock
Appreciation Right held by such Participant shall thereupon terminate or expire
as of the date of termination, provided, that (unless the Committee determines a
different period upon grant, or, if no rights of the Participant are reduced,
thereafter) in the event the termination is for Cause or is a voluntary
termination as provided in subsection (e) above, within ninety (90) days after
occurrence of an event which would be grounds for Termination of Employment or
Termination of Consultancy by the Company for Cause (without regard to any
notice or cure period requirement), any Stock Appreciation Right held by the
Participant at the time of the occurrence of the event which would be grounds
for Termination of Employment or Termination of Consultancy by the Company for
Cause shall be deemed to have terminated and expired upon occurrence of the
event which would be grounds for Termination of Employment or Termination of
Consultancy by the Company for Cause.

ARTICLE IX

NON-TRANSFERABILITY

 

Except as provided in the last sentence of this Article IX, no Stock Option or
Stock Appreciation Right granted to an Employee or Consultant shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution.  All Stock Options and all Stock Appreciation Rights granted
to an Employee or Consultant shall be exercisable, during the Participant’s
lifetime, only by the Participant.  Tandem Stock Appreciation Rights shall be
Transferable, to the extent permitted above, only with the underlying Stock
Option.  Shares of Restricted Stock under Article VII may not be Transferred
prior to the date on which

 

--------------------------------------------------------------------------------

Exhibit 10.1

shares are issued, or, if later, the date on which any applicable restriction
lapses.  No Award shall, except as otherwise specifically provided by law or
herein, be Transferable in any manner, and any attempt to Transfer any such
Award shall be void, and no such Award shall in any manner be liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
who shall be entitled to such Award, nor shall it be subject to attachment or
legal process for or against such person.  All Stock Options granted to
non-employee directors shall be Transferable solely to such non-employee
director’s principal employer (other than the Company or an Affiliate) at the
time of grant if the terms of such non-employee director’s employment so
require.  Notwithstanding the foregoing, the Committee may determine at the time
of grant or thereafter, that a Non-Qualified Stock Option that is otherwise not
transferable pursuant to this Article IX is transferable in whole or part and in
such circumstances, and under such conditions, as specified by the Committee.




 

--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE X

CHANGE IN CONTROL PROVISIONS

 

10.1BENEFITS.  In the event of a Change in Control of the Company (as defined
below), except as otherwise provided by the Committee upon the grant of an
Award, each Participant shall have the following benefits:

(a)Unless otherwise provided in the applicable award agreement, all outstanding
Options and the related Tandem Stock Appreciation Rights and Non-Tandem Stock
Appreciation Rights of such Participant granted prior to the Change in Control
shall be fully vested and immediately exercisable in their entirety.  The
Committee, in its sole discretion, may provide for the purchase of any such
Stock Options by the Company for an amount of cash equal to the excess of the
Change in Control Price (as defined below) of the shares of Common Stock covered
by such Stock Options, over the aggregate exercise price of such Stock
Options.  For purposes of this Section 10.1, “Change in Control Price” shall
mean the higher of (i) the highest price per share of Common Stock paid in any
transaction related to a Change in Control of the Company, or (ii) the highest
Fair Market Value per share of Common Stock at any time during the sixty (60)
day period preceding a Change in Control.

(b)Unless otherwise provided in the applicable award agreement, the restrictions
to which any shares of Restricted Stock of such Participant granted prior to the
Change in Control are subject shall lapse as if the applicable Restriction
Period had ended upon such Change in Control.

(c)Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting of an Award upon a Termination of
Employment during the Pre-Change in Control Period.  Unless otherwise determined
by the Committee, the “Pre-Change in Control Period” shall mean the one hundred
eighty (180) day period prior to a Change in Control.

10.2CHANGE IN CONTROL.  A “Change in Control” shall be deemed to have occurred:

(a)upon any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company, becoming the
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing forty percent (40%) or more of the
combined voting power of the Company’s then outstanding securities (including,
without limitation, securities owned at the time of any increase in ownership);

(b)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors, and any new director (other
than a director designated by a person who has entered into an agreement with
the

 

--------------------------------------------------------------------------------

Exhibit 10.1

Company to effect a transaction described in paragraph (a), (c), or (d) of this
section) or a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors;

(c)upon the merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in (a) above) acquires more than forty percent (40%) of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control of the Company; or

(d)upon the stockholder’s of the Company approval of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least fifty percent (50%) or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.

ARTICLE XI

TERMINATION OR AMENDMENT OF THE PLAN

 

11.1TERMINATION OR AMENDMENT.  Notwithstanding any other provision of this Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan, or suspend or terminate it entirely,
retroactively or otherwise, without stockholder approval.  By way of example and
without limiting the generality of the foregoing, the Board of Directors
reserves the right, without stockholder approval, to (i) make amendments of a
clerical nature that clarify language or understanding of the terms of the Plan,
(ii) amend the vesting provisions of a Stock Option or the Plan, (iii) amend the
provisions with respect to termination or death of a Participant, including but
not limited to the length of time to exercise a Stock Option upon termination or
death, (iv) add a deferred or restricted share unit or any other provision which
results in Participants receiving Common Stock while no cash consideration is
received by the Company; (v) change the method of calculating a minimum exercise
price per Common Stock for Stock Options under Section 6.3 of the Plan; and (vi)

 

--------------------------------------------------------------------------------

Exhibit 10.1

adjust accordingly the number of shares of Common Stock available under the
Plan, the Common Stock subject to any Award and the exercise price of the Common
Stock subject to Stock Options as a result of the events described in Section
4.2(b) of the Plan.  (c) Without limiting the generality of the foregoing, the
Board of Directors reserves the right, without stockholder approval, to (i) make
amendments of a clerical nature that clarify language or understanding of the
terms of the Plan, (ii) amend the vesting provisions of a Stock Option or the
Plan, (iii) amend the provisions with respect to termination or death of a
Participant, including but not limited to the length of time to exercise a Stock
Option upon termination or death, (iv) add a deferred or restricted share unit
or any other provision which results in Participants receiving Common Stock
while no cash consideration is received by the Company; (v) change the method of
calculating a minimum exercise price per Common Stock for Stock Options under
Section 6.3 of the Plan; and (vi) adjust accordingly the number of shares of
Common Stock available under the Plan, the Common Stock subject to any Award and
the exercise price of the Common Stock subject to Stock Options as a result of
the events described in Section 4.2(b) of the Plan.  Notwithstanding the
foregoing:

(a)unless otherwise required by law or specifically provided herein, the rights
of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be impaired without the consent of such
Participant; and

(b)stockholder approval shall be required, only if and to the extent required by
the rules of a stock exchange on which the Company’s Common Stock is listed for
trading, the applicable provisions of Rule 16b-3 or, if and to the extent
required, under the applicable provisions of Section 422 of the Code, for an
amendment which would (i) except as permitted in Section 4.1(a), increase the
aggregate number of shares of Common Stock that may be issued under this Plan;
(ii) change the classification of employees, Consultants, directors and
non-employee directors eligible to receive Awards under this Plan; (iii)
decrease the minimum option price of any Stock Option; (iv) extend the maximum
option period under Section 6.3; (v) change any rights under the Plan with
regard to non-employee directors; or (vi) require stockholder approval in order
for the Plan to continue to comply with the applicable provisions, if any, of
Rule 16b-3, any applicable state law, or, with regard to Incentive Stock
Options, Section 422 of the Code.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

 

ARTICLE XII

UNFUNDED PLAN

 

This Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments as to which a Participant has a
fixed and vested interest but which are

 

--------------------------------------------------------------------------------

Exhibit 10.1

not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.

ARTICLE XIII

GENERAL PROVISIONS

 

13.1LEGEND.  The Committee may require each person receiving shares pursuant to
an Award under the Plan to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof.  In addition to any legend required by this Plan, the certificates for
such shares may include any legend which the Committee deems appropriate to
reflect any restrictions on Transfer.  All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed or any national
securities association system upon whose system the Common Stock is then quoted,
any applicable federal or state securities law, and any applicable corporate
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

13.2OTHER PLANS.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.3NO RIGHT TO EMPLOYMENT/DIRECTORSHIP.  Neither this Plan nor the grant of any
Award hereunder shall give any Participant or other employee any right with
respect to continuance of employment by the Company or any Affiliate, nor shall
there be a limitation in any way on the right of the Company or any Affiliate by
which an employee is employed to terminate his employment at any time.  Neither
this Plan nor the grant of any Award hereunder shall impose any obligations on
the Company to retain any Participant as a director nor shall it impose on the
part of any Participant any obligation to remain as a director of the Company.

13.4WITHHOLDING OF TAXES.  The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld.  Upon the vesting of Restricted Stock, or upon
making an election under Code Section 83(b), a Participant shall pay all
required withholding to the Company.  The Committee may permit any such
withholding obligation with regard to any Participant to be satisfied by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.  Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

13.5LISTING AND OTHER CONDITIONS.  If at any time counsel to the Company shall
be of the opinion that any sale or delivery of shares of Common Stock pursuant
to an Award is or may in the circumstances be unlawful or result in the
imposition of excise taxes on

 

--------------------------------------------------------------------------------

Exhibit 10.1

the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to shares of Common Stock or Awards, and the right to
exercise any Option shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

13.6GOVERNING LAW.  This Plan shall be governed and construed in accordance with
the laws of the state of incorporation of the Company (regardless of the law
that might otherwise govern under applicable principles of conflict of laws).

13.7CONSTRUCTION.  Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.  To the extent
applicable, the Plan shall be limited, construed and interpreted in a manner so
as to comply with the applicable requirements of Rule 16b-3; however,
noncompliance with Rule 16b-3 shall have no impact on the effectiveness of a
Stock Option granted under the Plan.

13.8OTHER BENEFITS.  No Award payment under this Plan shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its subsidiaries nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

13.9COSTS.  The Company shall bear all expenses included in administering this
Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

13.10NO RIGHT TO SAME BENEFITS.  The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

13.11DEATH/DISABILITY.  The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require the agreement of the transferee to be bound by all of
the terms and conditions of the Plan.

13.12SECTION 16(b) OF THE EXCHANGE ACT.  All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable condition under Rule
16b-3.  The Committee may establish and adopt written administrative guidelines,
designed to facilitate compliance with Section 16(b) of the Exchange Act, as it
may deem necessary or proper for the administration and operation of the Plan
and the transaction of business thereunder.

 

--------------------------------------------------------------------------------

Exhibit 10.1

13.13CODE SECTION 409A COMPLIANCE.  Notwithstanding any other provision of this
Plan to the contrary, all Awards under this Plan that are subject to Code
Section 409A shall be designed and administered in a manner that does not result
in the imposition of tax or penalties under Code Section 409A.  Accordingly,
Awards under this Plan that are subject to Code Section 409A shall comply with
the following requirements, as applicable.

(a)DISTRIBUTION TO SPECIFIED EMPLOYEES UPON SEPARATION FROM SERVICE.  To the
extent that payment under an Award which is subject to Code Section 409A is due
to a Specified Employee on account of the Specified Employee’s Separation from
Service from the Company or its Affiliate or Subsidiary, such payment shall be
delayed until the first day of the seventh (7th) month following such Separation
from Service (or as soon as practicable thereafter).  The Committee, in its
discretion, may provide in the Award document for the payment of interest at a
rate set by the Committee for such six-month period.  In the event that a
payment under an Award is exempt from Code Section 409A, payment shall be made
to a Specified Employee without any such six-month delay.

(b)NO ACCELERATION OF PAYMENT.  To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be accelerated from the date(s)
specified in the Award documents as of the date of grant.

(c)SUBSEQUENT DELAY IN PAYMENT.  To the extent that an Award is subject to Code
Section 409A, payment under such Award shall not be deferred beyond the dates
specified in the Award document as of the date of grant, unless the Committee or
Participant, as the case may be, makes the decision to delay payment at least
one year prior to the scheduled payment date, and payment is delayed at least
five (5) years.

13.14SEVERABILITY OF PROVISIONS.  If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

13.15HEADINGS AND CAPTIONS.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

ARTICLE XIV

TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.

 

 